Title: From David Humphreys to Timothy Pickering, 28 December 1782
From: Humphreys, David
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters Decr 28, 1782
                        
                        There is a french Officer returning Express from Boston to Philadelphia, who wants Horses to carry him to
                            Chester, (where his own remain) if they can be furnished by the public, it is much the General’s wish they may be—if you
                            have it not in your power, His Excellency desires you will hire tem for the Gentleman, who (if necessary) will pay the
                            Money on his arrival at Chester. I am Sir Your Most Obedt Servt
                        
                            D. Humphrys A.D.C.
                        
                        
                            P.S. One Horse & some person to bring him back is all that is required—and this without
                                delay—The Gentleman mentioned to me he would pay 4 dollars if necessary.
                        

                    